Citation Nr: 9920764	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-11 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 21, 1990 to 
January 8, 1991.  She also had initial active duty for 
training from May through September 1977.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1998, from 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the RO has characterized this claim as 
including the issue of service connection for tendonitis of 
the left foot with nodules.  The Board notes that although 
this issue was denied by the March 1998 rating decision, the 
veteran did not indicate disagreement with it in her notice 
of disagreement, received in April 1998.

She stated, and her representative repeated, that she 
disagreed with the rating decision on the issues of increased 
ratings for bronchial asthma and sinusitis, and the issues of 
service connection for hypertension and a cholesterol 
problem.  The cholesterol issue was withdrawn at her hearing.  

Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issues.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. 
West, 11 Vet. App. 208 (1998).  Jurisdiction does matter and 
it is not "harmless" when the Department of Veterans 
Affairs (VA) fails to consider threshold jurisdictional 
issues during the claim adjudication process.  The United 
States Court of Appeals for Veterans Claims (Court) has noted 
that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the veteran wishes to appeal from the decision, 
she has an obligation to file a timely notice of disagreement 
and a timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1998).  As she 
has not filed a notice of disagreement with this issue, it is 
not now before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's bronchial asthma disorder is manifested by 
mild symptomatology, and pulmonary function abilities that 
include an FEV-1 value of 88 percent of the predicted value 
and an FEV-1/FVC value of 83 percent, and requires the use of 
an inhaler.  

3.  The veteran's pre-medication pulmonary function test 
figures are also consistent with the criteria for a 10 
percent evaluation.

4.  The veteran's sinusitis is manifested by mild symptoms 
requiring antihistamine medication and infrequent antibiotics 
with no incapacitating exacerbations.

5.  The veteran's service medical records are negative for a 
diagnosis of hypertension while on active duty.  No medical 
evidence or opinion has been presented which attributes the 
veteran's hypertension to her brief period of active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, in excess of 10 
percent, for bronchial asthma are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 
4.97 Diagnostic Code 6602 (1998).

2.  The criteria for an increased evaluation, in excess of 10 
percent, for sinusitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.97 
Diagnostic Code 6513 (1998).

3.  The veteran's claim for service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 10 percent disabling.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the bronchial asthma disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that her bronchial asthma disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

A review of the veteran's service medical records indicates 
she was seen complaining of asthma on December 4, 1990.  She 
had been activated on November 21, 1990 for service in 
Operation Desert Shield.  She gave a history of a first 
diagnosis in childhood.  She stated that in adulthood she had 
been diagnosed with chronic bronchitis, but that 1 1/2 years 
prior she had required emergency room treatment and her 
diagnosis had been changed to asthma.  She reported that she 
was currently on Phenergan medication for this disorder.  She 
was not deployed to Saudi Arabia, and was discharged from 
active duty due to this disorder.

Despite this indication that the disorder pre-existed the 
veteran's brief, one month and 18 days, period of active 
service, a rating decision of February 1995 granted service 
connection for bronchial asthma.  An evaluation of 10 percent 
was assigned.  In November 1997 the veteran requested an 
increased evaluation for this disorder.

A review of the pertinent evidence shows VA outpatient 
treatment reports, dated between December 1994 and August 
1998.  A VA pulmonary function test, conducted in April 1997 
shows an FEV-1 reading of 96% of predicted.  FEV-1/FVC was 
80% of predicted.  There was no indication if this was before 
or after medication had been administered.  The diagnosis was 
moderate obstructive disease.  Chest X-ray at that time was 
normal.

VA records, dated in June 1997, show the veteran stating that 
shortness of breath began in 1991 but is intermittent and is 
never severe enough to require emergency room treatment.  She 
stated that she had no limitations of activity and no recent 
chest tightness.  The diagnosis was probable reactive airway 
disease.  

The report of a VA examination, conducted in December 1997, 
shows the veteran reporting that she is periodically bothered 
with wheezing and shortness of breath.  She used Proventil 
and Atrovent inhalers for this.  On forced expiration 
terminal wheezes were heard in the bases.  Pulmonary function 
test showed FEV-1 of 81% of predicted prior to medication and 
88% after medication.  FEV-1/FVC was 77% of predicted prior 
to medication and 83% afterwards.  It was noted that pre-test 
results were before Alupent, 2 PT.

The Board notes the veteran's testimony at her personal 
hearing, conducted in September 1998.  She stated that she 
has asthma attacks every day, two to three times per day.  
She reported that she takes Vacanese, Proventil, Albuterol 
and Vanceril as needed.  She reported that she has attacks 
when she is around smoke and perfume.  She stated that she 
gets tightness of the chest, but has almost instant relief 
from inhalers.

Under the general rating formula for respiratory disorders 
bronchial asthma manifested by FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication, a 30 percent evaluation is 
assigned.  When bronchial asthma is manifested by FEV-1 of 71 
to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or oral bronchodilator therapy, 10 
percent evaluation is assigned.  38 C.F.R. 4.97, Diagnostic 
Code 6602.

The Board concludes that the veteran's asthma disability is 
manifested by symptomatology most consistent with the rating 
criteria for the currently assigned 10 percent evaluation.  
Although the veteran, at her hearing, indicated frequent 
asthma attacks requiring medication several times per day, 
the objective medical evidence of record does not bear this 
out.  Pulmonary function tests indicate that the veteran's 
FEV-1 and FEV-1/FVC results before medication are within the 
range of post medication results which warrant a 10 percent 
evaluation.  In addition, the Board finds that the medical 
record does not indicate that the veteran has required any 
visits to a physician for required care of exacerbations of 
the service-connected bronchial asthma itself.  Accordingly, 
the Board finds that a rating higher than the currently 
assigned 10 percent is not warranted for the veteran's 
service-connected bronchial asthma.  See 38 C.F.R. § 4.97 
including Diagnostic Code 6602 (1998).


2.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.

Entitlement to service connection for chronic sinusitis was 
granted via a rating decision of August 1995.  An evaluation 
of noncompensable was assigned.  The veteran requested an 
increased rating for this disability in November 1997.  A 
rating decision of March 1998 increased the evaluation to 10 
percent.

A review of the pertinent medical evidence of record shows VA 
X-ray examination in December 1994.  The assessment was mild 
right maxillary and ethmoidal sinusitis.  VA outpatient 
treatment records, dated between December 1994 and August 
1998 show infrequent complaints of sinusitis and rhinorrhea 
with no incapacitating exacerbations noted.  Antibiotics were 
prescribed in December 1997.  Sinus congestion and headaches 
were noted in May 1998.

The report of a VA examination, conducted in December 1997, 
shows the veteran complaining of rhinorrhea, sinus 
congestion, and repeated sinus infections.  The sinuses 
transilluminated.  There was some tenderness over the frontal 
sinuses bilaterally.  X-ray examination showed opacification 
of the lower aspect of the maxillary sinuses with air fluid 
level noted on the left.  The remaining sinuses were clear.  
The assessment was bilateral maxillary sinusitis.

The Board notes the veteran's testimony at her personal 
hearing, conducted in September 1998.  She stated that she 
experiences sinus headaches every day, all day.  She gets 
lightheaded and it affects her sight.  She takes medication 
every day.  She stated that she has had no incapacitating 
episodes.

The veteran's maxillary sinusitis is evaluated under 
Diagnostic Code 6513 which provides for a noncompensable 
evaluation with X-ray manifestations only.  A 10 percent 
evaluation contemplates a moderate condition with one or two 
incapacitating episodes per year, requiring prolonged 
antibiotic treatment, or; 3 to 6 nonincapacitating episodes 
per year, characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation contemplates 
a severe disorder with three or more incapacitating episodes 
per year, or; more than 6 nonincapacitating episodes per 
year.

The objective medical evidence of record shows only 
infrequent complaints of sinusitis with one episode of 
antibiotic treatment shown.  The veteran has testified that 
she does not experience incapacitating episodes.  The Board 
does not find that her descriptions of daily headaches as due 
to sinusitis are of the type contemplated as non-
incapacitating episodes by the rating schedule.  The criteria 
for a increased evaluation are not met.


3.  Entitlement to service connection for hypertension.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran was diagnosed with hypertension while 
on active duty, whether she has hypertension at the present 
time, and whether there is a link provided by medical 
evidence between the two findings.

A review of the veteran's service medical records, from her 
period of initial active duty for training and from her brief 
period of active service in 1990-1991, is negative for any 
diagnosis of hypertension.  The veteran stated during her 
personal hearing that her blood pressure was elevated during 
a hospitalization during her activation in late 1990, and 
that she was prescribed medication for hypertension at that 
time.  Service medical records do not show this.  On 
activation examination, in November 1990, blood pressure was 
noted to be 122/82.  No other readings are of record during 
her brief period of active duty, and there is no reference to 
her being prescribed medication for hypertension at that 
time.

Subsequent National Guard medical records show readings of 
132/90 in June 1992 and 138/92 in November 1994, but there is 
no diagnosis of hypertension.  Furthermore, a grant of 
service connection could not be made for hypertension 
incurred while the veteran served in the National Guard, and 
not on active duty, as hypertension is a disease, not an 
injury.  Under the applicable laws and regulations, service 
connection will be granted for a disability resulting from 
personal injury suffered or disease incurred or aggravated in 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 1991).  Active military, naval, or air service includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.306(a) (1998). 

The Board concludes that the veteran's claim for service 
connection for hypertension is not well grounded.  There is 
no indication that this disorder originated during the 
veteran's brief period of active service.


ORDER

Entitlement to an increased evaluation, in excess of 10 
percent, for bronchial asthma is denied.
Entitlement to an increased evaluation, in excess of 10 
percent, for sinusitis is denied.
Entitlement to service connection for hypertension is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

